Citation Nr: 0531964	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  05-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due solely to the service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from December 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appellant was born in February 1929, and he is currently 
76 years old.  In November 2005, the Board granted a motion 
to advance this appeal on the docket due to the appellant's 
advanced age.  However, the representative has also 
challenged the adequacy of the VA examinations currently of 
record and has requested a remand of this appeal in order to 
obtain more complete VA examinations of the service-connected 
disabilities.  

In accordance with the representative's request, this appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

At the present time, service connection has been established 
for bilateral sensorineural hearing loss, rated 30 percent 
disabling; for post-traumatic stress disorder (PTSD), rated 
30 percent disabling; for degenerative changes and mild 
neuropathy of the left foot, rated 20 percent disabling; and 
for degenerative changes and mild neuropathy of the right 
foot, rated 20 percent disabling.  The appellant claims that 
the service-connected disabilities, rated 70 percent 
disabling in combination, render him unable to secure or 
follow substantially gainful employment regardless of his age 
and/or nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  As previously mentioned, the 
appellant is currently 76 years old.  According to his VA 
medical records, he has numerous nonservice-connected 
disabilities, including chronic renal failure, poorly 
controlled hypertension, and a history of mini-strokes.  His 
prognosis is reportedly guarded due to these nonservice-
connected co-morbidities.  The only disability for which 
service connection has been claimed and denied is tinnitus.  

The appellant told several VA examiners that he had completed 
a seventh grade education and retired in 1992 or 1993 after 
working 33 years as an iron worker.  However, on his TDIU 
application (VA Form 21-8940, dated in March 2004), the 
appellant reported that he had completed a high school 
education and last worked in 1992.  He claimed that he could 
not remember the names of any of his employers, nor did he 
specify the type of employment which he had held prior to 
1992.  In addition, although he reported that he had left his 
last job due to an unspecified disability, he indicated that 
he had never claimed or expected to receive disability 
benefits.  Such an incomplete and contradictory educational 
and employment history does not adequately support the 
present TDIU claim.  An accurate educational and employment 
history, together with a complete explanation of the 
circumstances surrounding the appellant's retirement in or 
about 1992, is required in order to adequately support the 
appellant's TDIU claim.  If necessary, he should obtain the 
assistance of his representative and/or his wife in preparing 
this necessary supporting information.  

Moreover, because all of the VA examinations currently of 
record were obtained before service connection was 
established for most of the currently service-connected 
disabilities, these VA examination reports concentrated on 
the etiology of each disability at issue and did not include 
a medical opinion by the examiners concerning the effect of 
the disability at issue on the appellant's ability to obtain 
and retain substantially gainful employment.  The 
representative has strongly objected to this situation; and 
it is true that the Board cannot merely offer its own opinion 
concerning the appellant's employability in this situation, 
but must instead supplement the record by obtaining one or 
more examinations which include an opinion on what effect the 
service-connected disability[ies] has on the veteran's 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  The representative has also objected to the fact 
that the January 2004 VA cold injury examination was 
conducted by a Registered Nurse, rather than by a podiatrist 
or physician, citing to Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  To the extent possible, this will also be addressed 
on remand of this appeal.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current TDIU claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  The appellant should also be 
requested to provide, preferably in 
consultation with his representative and 
with the assistance of his wife, an 
accurate and comprehensive educational 
and employment history, together with a 
complete explanation of the circumstances 
surrounding the appellant's retirement in 
or about 1992; if the appellant is 
receiving Social Security disability 
benefits, he should also provide copies 
of that agency's disability determination 
and all underlying medical information.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant, including the 
relevant Social Security records, if any; 
and also copies of any relevant VA 
medical records not already of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for VA audio, 
psychiatric, and cold injury examinations 
by (to the extent possible) physicians 
with appropriate expertise (not R.N.'s, 
P.A.'s or psychologists) in order to 
determine the current severity of the 
service-connected disabilities.  As part 
of these examinations, each examiner 
should be requested to provide a medical 
opinion concerning the effect of the 
service-connected disability[ies] in 
question on the appellant's ability to 
obtain and retain substantially gainful 
employment.  The rationale for all 
opinions expressed should also be 
provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current TDIU claim on a 
de novo basis without reference to prior 
adjudications since May 2004.  As part of 
this determination, it is preferable that 
the originating agency list and rate all 
nonservice-connected disabilities as well 
as the service-connected disabilities; 
however, the need for a discussion of the 
effect, if any, of nonservice-connected 
disorders on the veteran's employability 
is obviated where the originating agency 
determines the service-connected 
disabilities alone would be sufficient to 
produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

